 4DECISI(ONS OF NATIONAI. LABOR RELATIONS BOARDGould, Inc. and Communications Workers of Amer-ica, AFL-CIO. Cases 39-CA-34 and 39-CA-176February 10, 1982DECISION AND ORDERBB MEMBi RS FANNIN(;, JENKINS, A NI)ZIMMERMANOn December 31, 1980, Administrative LawJudge David S. Davidson issued the attached Deci-sion in this proceeding and on January 9, 1981,issued an erratum thereto. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed limited cross-exceptions anda brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions' of the Administrative Lawi Respondent excepts to tie Administrattiv e L as Judge's ftinding a tvo-lation based on certain allegations added to the complaint just prior Iothe hearing, contending that they were barred by Sec. 10(b) of the Actbecause no new charge had been f iled to support them We do rnot agree.Once a charge is filed the Board may deal with any related matterswhich arise out of the < original eveints withoiut a new charge being filedNational I corikc (ompany \v N L.H.. 309 U S. 350 (1940); N'.L. R. vFant Milling Co. 360 US 301 (1959); Sprucc Up Corporation. 194 NI RB841 (1972); Fern Laboratories, Inc., 240 NLRH 487 (1979)2 Respondent has excepted to certain credibility findings made by theAdministrative L aw Judge It is the Board's established policy niot tIoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance or all of the relevant evidence con-vinces us that the resolutiuons are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enlfd 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for resversing his findings:' We agree with the Administrative Law Judge's colnclusion that Re-spiondent violated Sec 8(a)(1) by threatening to eliminate its "open door"policy Sec. 9(a) of the Act guarantees employcces the right to presenttheir problems directly to management for adjustment as long as a unionrepresentative is afforded the opportunity to be present and the adjust-ment is not contrary to the contract. By threatening to deny this rightand to cut off all direct communication between management and theemployees because of the Union, Respondent was seeking to penalize ein-ployees for the exercise (of their statutory rights. Grahber Munu/cturolngCompany, Inc., 158 NLRB 244 (1966). enfd 382 F 2d 990 (7th Cir 1967);Winn-Dixie Stores, Inc, 7Tumpa Division, 166 NLRB 227 (1967), enfd 414F.2d 786 (5th Cir 1969)1 Omark- CCI. Inc., 208 NLRB 469 (1974); Rob-bins & Myers. Inc., 241 NLRB 1()2 fn. 7 (1979); irpton Elcctrw ('Conpuatvand Professional I'urniture Company, 242 NL RB 202 (1979). lcrfd 621F2d 890 (8th Cir. 1980)) (G;. EF Rurine Equipmcent. Inc.. 252 NRB 8t,66(1980)Respondent. however, relying on R W-United GreenJfijld Division, 245NLRB 1135 (1979). contends that its statements concerning loss iof accessto management were lawful as an accurate description iof the typicalfunctioning of a grievance procedure in a unionized situation. However.that case is distinguishable because it involved comment on the role of asteward under a union contract and there was some question whether airopen-dcxtr policy actually existed Here, to the contrary, the Admnilristra-tive Law Judge specifically found that Respondent was nlot merely de-scribing its understanding of a typical grievance prrocedure but was260 NLRB No. 2Judge and to adopt his recommended Order, asmodified herein.4ArAMtNt) i) CONCI USIONS OF LAWInsert the following as Conclusion of Law 4:"4. By issuing warnings to its employees for vio-lating a rule prohibiting solicitation at any time oncompany property and by disparate enforcement ofits rules, Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gould, Inc., Plantsville, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 1(c):"(c) Issuing warnings to its employees for violat-ing a rule prohibiting solicitation at any time oncompany property and disparately enforcing itsrules."2. Substitute the following for paragraph 2(b):"(b) Rescind any rule prohibiting solicitation byemployees at any time on company property."threatening a total cessation of all cornacts between management and theemployeesIn the absenlce if exceptionr s thereto, we pro Jirma adopt the Adminis-tra-ltive L aw Judge's dismissal of other allcgations of the complaintIn regard to the Administrativ e Law Judge's reliance (on Essex Interna -tionul, Inc.. 211 NLRB 749 (19741, in noting that the no-soilicitation rulecoinlaited in Respronid eit 's hanldbook was valid. we note that the Boardhas recently overruled Foexr and will now find such rules to he invalidSee TR. U Bearoringi Divirion. ua Diiion of I R 4 Inc.. 257 NL RB 442(1981) Nesertheless, the validity of the handbook rule herein was notconlltested and the Administrati' e Lawu Judge fiound that the ported rulewas siolatlie of the Act.4 We note that the Administrative Law Judge inadvertently failed toifiid that the disciplinary warnings issued Ito Woodike, Curtis, and Symo-Ill vsiolated Sec. 8(a)(3) as well as Sec. 8(a)(1). We shall coirrect this inthe Co(nclusions of I.aw We shall also correct the inadvertent failure iofthe Administrative l.aw Judge to include in the nuotice his findings of sio-lations hy Respolidenl's threats to eliminate its open-droor policy and tolay off employ ees because of their support fir the UnionWe shall also modify par 2(b) of the recommended Order and therinoice to prohibit Respondent from maintaining any rule prohibiting so-licitations "at arty time" on col mpany property in conformity with theAdmillistrative I aw Judge's cease-and-desist orderMember Zimnmermanl wrould not order Respondent to "neutralize theimpact of the March 18 notices" posted by Respondent concerning thesettlement of the pre vious unfair labor practice charges Those inoticesha'e nlu been fiound to v5iorlate the Act, and. in the absence of a silolation,Member Zimmerman considers the Board to be without porwer to order arerrledy Sec 1(0a) of the Act, which sets foirlh the Board's remedialpower, is specifically limited to the preientilin oif unfair labor practicesMember Zirimcrm lan wrould rnot, as the majorinty does here, include a re-iedi al order with reference t act ivity not frurid violative of the /,clHe wuild mliodify the recommmended Order and notice accordingly54 GOU()!L INC.3. Substitute the attached notice for that of theAdministrative Law Judge.IT- IS FURTH R ORI)I RI-I) that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.APPENDIXNo ICEi To EmPI.Ot I ISPOSTI) BY ORI)IR OF IHI:NATIONAl LABOR RFI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives all employees the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith these rights. More specifically,WE WI.LL NOT promise and sponsor a chil-dren's Christmas party, with gifts, in order todiscourage our employees from selecting Com-munications Workers of America, AFL-CIO,or any other labor organization, as their col-lective-bargaining representative.WE WILL NOT maintain any rule prohibitingsolicitation by employees at any time on com-pany property in order to discourage our em-ployees from selecting Communications Work-ers of America, AFL-CIO, or any other labororganization, as their collective-bargaining rep-resentative.WE WILL NOT issue warnings to our em-ployees for violating any rule prohibiting so-licitation at any time on company property,nor disparately enforce our rules, in order todiscourage our employees from selecting Com-munications Workers of America, AFL-CIO,or any other labor organization, as their col-lective-bargaining representative.WE WILL NOT post and/or circulate any no-tices to our employees which modify, alter, ordetract from notices posted pursuant to ordersof or agreements with the National Labor Re-lations Board.WI Wll .NOI threaten our employees withloss of access to our officials to discuss com-plaints and grievances in order to discourageour employees from selecting CommunicationsWorkers of America, AFL-CIO, or any otherlabor organization, as their collective-bargain-ing representative.WE Wlltl. NOT threaten our employees withlayoff if they select Communications Workersof America, AFL-CIO, or any other labor or-ganization, as their collective-bargaining repre-sentative.Wi WILL NOT tell our employees that theyhave been denied merit increases because of aunion in order to discourage our employeesfrom selecting Communications Workers ofAmerica, AFL-CIO, or any other labor orga-nization, as their collective-bargaining repre-sentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their Section 7 rights.WE WILL rescind the warnings issued toDorothy Curtis, Marsha Woodtke, and Bar-bara Symolon which were issued under a ruleprohibiting solicitation by employees at anytime on company property, and inform thoseemployees of that action.WE WILL rescind any rule prohibiting solici-tation by employees at any time on companyproperty.GOULD, INC.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Theoriginal charge in Case 39-CA-34 was filed on Decem-ber 5, 1979, by Communications Workers of America,AFL-CIO (hereinafter called the Union). A complaintissued on February 8, 1980, alleging that Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, by threatening its employeeswith various losses of benefit or other reprisals, by im-pliedly promising them benefits, by interrogating them,by promulgating, maintaining, and enforcing rules pro-hibiting solicitation and employee discussion of unions,and by providing a Christmas party with gifts for em-ployees and their families. Respondent filed an answerdenying the commission of any unfair labor practices andraising as an affirmative defense that one or more of theallegations of the complaint was barred by Section 10(b)of the Act.On March 18, 1980, the parties entered into a settle-ment agreement which provided, among other things,s55 Dl)CISIONS O)F NATI()NAL L ABOR RELATIONS BOARDthat Respondent would post a notice to its employeesand comply with all its terms and provisions.Thereafter, on March 26, 1980, the Union filed thecharge in Case 39-CA-176 alleging that Respondent hadviolated further Section 8(a)(1) of the Act by misrepre-senting the terms of the settlement agreement to its em-ployees. On April 17, 1980, an order consolidating cases.amended consolidated complaint and notice of hearingissued alleging that Respondent distributed notices to itsemployees on March 18, 1980, which violated the termsof the settlement agreement reached on the same day, inviolation of Section 8(a)(1) of the Act, and that becauseof this conduct the settlement agreement was set asideand vacated. The consolidated complaint also restatedthe allegations contained in the original complaint.Thereafter, Respondent filed an answer denying thecommission of any unfair labor practices and asserting asan affirmative defense that the settlement agreement hadbeen improperly set aside.'A hearing was held before me in Hartford, Connecti-cut, on May 8 and 9, 1980. At the conclusion of thehearing the parties waived oral argument and were givenleave to file briefs, which have been received from theGeneral Counsel and Respondent. 2Upon the entire record in the case, including my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCI USIONSI. THE BUSINeSS OF RESPONDENTRespondent is a Delaware corporation with a place ofbusiness in Plantsville, Connecticut, where it is engagedin the manufacture and nonretail sale and distribution ofelectronic relays and related products. Respondent annu-ally purchases and receives at this facility products,goods, and materials valued in excess of $50,000 whichare transported to it directly from points outside theState of Connecticut. I find that Respondent is an em-ployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.II. ITHIE IABOR ORGANIZArION INVOLVE[The Union is a labor organization within the meaningof the Act.Hil. THE ALI. EGED UNFAIR I.ABOR PRACTICESA. Respondent's Alleged Violation of the SettlementAgreement1. The factsAs set forth above, on March 18, 1980, the parties en-tered into a settlement agreement providing for with-drawal of the original complaint in Case 39-CA-34.While the agreement provided that Respondent did notadmit that it had violated the Act, it also provided thatL The consolidated complaint was amended at the hearing to add alle-gations that Respondent had also created anl impression of surveillanceamong employees and had made some additional threats.2 Errors in the transcript have been noted and correctedRespondent would comply with all of the terms and pro-visions of the following notice to employees which Re-spondent agreed to sign and post:NoTrict To EMPI.OYIEESPOSI I) PURSUANTI TO A SIFTlI FMI-NI AGREIEMENTAPIPROVI-I) BY AN OFFICER-IN-CHARGI OF rTHINTiIONAl. LABOR RI.AIIONS BOARI)An Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these activities.WI wiI1.. NOT do anything that interferes withthese rights. More specifically,We Wlll. NOT interrogate employees concerningtheir union sympathies or solicit employee com-plaints and grievances in order to discourage mem-bership in, or activities on behalf of, any labor orga-nization.WE WILL NOT threaten employees with loss ofbenefits or loss of access to the Company to discusscomplaints and grievances in order to discourageemployees from selecting a Union as their collec-tive-bargaining representative.WL Wlllt NOT tell employees that they wouldhave been laid off from work if the Union had beenselected as the employees' collective-bargaining rep-resentative.WEi Wl.I. NO'r sponsor a children's ChristmasParty, with gifts, where the purpose is to discour-age employees from selecting CommunicationsWorkers of America, AFL-CIO, as their collective-bargaining representative.WE Wll.l. rescind and not maintain any rule pro-hibiting solicitation by employees on Companyproperty in non-working areas during non-workingtime, nor any rule concerning talking about theUnion, and WE WILL rescind the warnings issued toDorothy Curtis, Marsha Woodtke, and Barbara Sy-molon under the prior rule.WE Wll.l NOT, in any like or related manner, re-strain, coerce, or interfere with employees in the ex-ercise of their Section 7 rights.Concurrent with the execution of the settlement agree-ment, Union Representative Walter Collins by letteragreed on behalf of the Union that, if the Union filed fur-ther unfair labor practice charges against Respondent atthe Plantsville facility before a date scheduled for anelection in Case 39-RC-5, the Union would also file arequest to proceed with the election.The notice to employees was posted in Respondent'sPlantsville, Connecticut, facility at approximately 4:30 GOULD, INCp.m., on March 18, and remained posted thereafter. Inthe meantime, at 3 p.m. on the same afternoon, Respond-ent distributed copies of the following "Notice to AllEmployees" signed by its operations manager, ThomasBurke, on Respondent's letterhead. Copies were given today-shift employees as they left work for the day.As I announced this morning the Company andthe National Labor Relations Board, on Monday,settled all the outstanding unfair labor practicecharges which were blocking the election. We en-tered into this settlement in order to assure you, ouremployees, your right to vote in the union election.The major provisions of this settlement are as fol-lows:1. The Company did not admit to any viola-tion of the law.2. The Company was not found guilty of anyviolation of the law.3. The election }will be held on March 27, 1980.4. We have obtained assurances from theN.L.R.B. that they will not permit the CWA toblock this new election.5. We will post a Notice to Employees whichsimply states that we will not violate the laborlaw in the future. (This, of course, is what wehave always said!!)I am sure that in view of the CWA's actions overthe past 4 months, everyone clearly understandsthat the union will deny employees their most basicright to vote in order to satisfy their own selfishends. On March 27th all employees will finally havethe opportunity to reject-once and for all-theseoutside agitators. Thank you very much for yoursupport during these past months and I hope thatyou will join with the vast majority of our employ-ees who will VOTE NO next Thursday.Later that evening, a revised "Notice to All Employees"was distributed to the employees working on the nightshift. In that version paragraph 4 was changed to read,"We have obtained assurances from the C.W.A. thatthey will not block this new election." The revisednotice was otherwise the same as the earlier version. Onthe following morning, at approximately 7 a.m., the fol-lowing additional notice signed by Burke was distributedto day-shift employees:The Notice which was passed out to employees yes-terday afternoon contained an error. The assurancesregarding the fact that the election on March 27thwill not be blocked were given by the C.W.A., notthe National Labor Relations Board. We sincerelyregret this error.2. Concluding findingsThe complaint alleges that the notices distributed toemployees by Respondent violated the terms of the set-tlement agreement, that the distribution of the noticeswas in derogation of the intent of the terms of the settle-ment agreement, that the settlement agreement wastherefore vacated, and in addition that the distribution ofthe notices violated Section 8(a)(l) of the Act. Respond-ent contends that the notices contained no threats ofreprisal or promises and therefore were protected bySection 8(c) of the Act and not in violation of Section8(a)(1) of the Act. Respondent contends further that thenotices did not violate the terms of the settlement agree-ment and that the settlement agreement should be rein-stated.There are two separate issues involved. One is wheth-er the notices violated Section 8(a)(1) of the Act; theother is whether the distribution of the notices breachedthe terms of the settlement agreement. With respect tothe former, I find merit in Respondent's contentions. Thenotices contain neither threats nor promises, and com-ments about a Board decision similar to those made inRespondent's notices would not violate the Act.' Thefact that the comments are directed to the terms of thesettlement agreement and may be in violation of or inderogation of its terms does not warrant the conclusionthat otherwise lawful notices become independent viola-tions of the Act. Accordingly, I shall recommend dis-missal of the allegations that the notices distributed toemployees on March 18 violated Section 8(a)(l) of theAct.Different considerations, however, apply to the secondissue. In Bangor Plastics, Inc., 156 NRLB 1165 (1966), en-forcement denied 392 F.2d 772 (6th Cir. 1968), the Boardheld that notices to employees which amounted to "apatent attempt to minimize the effect of the Board'snotice" warranted setting aside a settlement agreement.The Board stated that, where the posting of a notice isthe only affirmative action a respondent must take, thepolicy of the Act is not effectuated when the respondentundertakes to post with it "a statement evidencing to em-ployees its position that the posting of the Board's noticeis to be considered nothing more than a mere formalityand that the settlement agreement will not effect anychange in Respondent's attitude toward the statutoryrights of its employees."4I find that the notices distributed to employees by Re-spondent on March 18 warranted setting aside the settle-ment agreement under these principles. Thus. Respond-ent not only stressed that it had neither admitted norbeen found to have committed violations of the Act, butit also falsely portrayed the official notice to employeesas simply stating that Respondent would not violate thelabor law in the future. This portrayal ignored totally theportion of the notice requiring rescission of rules againstsolicitation and warnings to employees and characterizedthe remainder of the detailed notice as no different fromwhat Respondent had always said. The derogatoryimpact of Respondent's notice was especially strong with: spc.Cd ,0', a D' Ivlonn o,/ .Mtc(;r '-l.:dM,, n. (fC,. Ills NI R1 462/1972)4 61h Nl RH a 1167 See a'so .Southe(rn .lrhblaew Co.. In, .157 NI RH1{51 1966),: .%1,twl,,or ri, Ward & (Co. Int .162 Nt .RB Iti. .76 377, 380I9 ) IqO L ' 1,- l .'an. I, , 174 Nl R 1035, I036 37 ('190), entid 422 t 2dIS] (5th ( ir I )(s))l Irrp.' Specilohc/,. /itt, 177 NI R 1 30)6. 1("7 U8. crf'd437 1: 2d ,1 22 lth Cir 1'71): IlL.,hanlm-lil/lim,, lc (';omprn. I19 Nt RH12<() 91'721 \I R iH nion \ ,:r i rl I d, ,r/',lad', v. ..11 2d "26(1,1 ('ir 1q70)57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to first-shift employees, for this notice was giventhem as they left the plant before the official notice wasposted. By the time they returned the next day and hadan opportunity to read the Board's notice their view of itwas necessarily influenced by Respondent's notice. Fur-thermore, as in Arrow Specialties, Inc.. supra, Respond-ent's notice "unfairly cast the Union in the role of theculprit" whose efforts to deny employees their right tovote "was frustrated by the Respondent's agreement tosettle the case."5The initial notice to first-shift employ-ees which misstated the facts in its paragraph 4 intensi-fied this effect, but even as amended, the basic claim re-mained unchanged. I find that by its characterization ofthe settlement in its notices to its employees Respondentpatently attempted to minimize the effect of the Board'snotice, sought to portray itself as blameless while placingon the Union the burden of responsibility for denial ofemployee rights, and indeed "so contradict[ed] the termsof the Board's required notice as to cancel the legitimatepurpose of the required notice and amount to noncompli-ance" with its terms.6I find therefore that the Officer-in-Charge did not actimproperly in setting aside the settlement agreement andin reinstating the allegations of the complaint in Case 39-CA-34.Accordingly, it is appropriate and necessary to consid-er on their merits the remaining allegations of theamended consolidated complaint.B. Alleged Threart at Employee Meetings1. The factsThe Union began an organizing campaign at Respond-ent's Plantsville facility sometime before July 1, 1979. OnJune 29, 1979, Union Representative Collins distributed aletter to all employees through which management offi-cials became aware of the Union's organizing efforts.Thereafter, starting in July, Respondent's operationsmanager, Thomas Burke, and personnel manager, Marga-ret Jorgensen, held a number of meetings with groups offrom 12 to 20 employees at which the union campaignand company benefits were discussed.Three employees, Curtis, Hall, and Schatz, testified forthe General Counsel to statements by Jorgensen andBurke at these meetings. Jorgensen, Thomas Burke. andProduction Manager Paul Burke gave testimony, sub-stantially, although not entirely, in contradiction to thatof the General Counsel's witnesses. Where their testimo-ny is in conflict, I have concluded that the versions ofThomas Burke and Jorgensen of their remarks are gener-ally more reliable than those of Curtis, Hall, and Schatz.Thus, it is apparent from the testimony of Curtis, Hall,and Schatz that their perception and recollection of thedisputed conversations is at best partial and garbled andthere are inconsistencies and evident improbabilities intheir versions. For example, Curtis testified that an em-ployee asked Burke if employees would go back to theminimum wage and lose everything if the Union won theelection, and that Burke replied that he believed so but' 177 NLRB at 308.V L. R v IUninn uaclonal de Trihuajaudor .,upru. 61l I: 2d ail 93would have to check with his attorney. Schatz testifiedthat Burke told employees that if the Union came in theywould lose all their benefits, their wages would go backto the minimum, and "that would be negotiated betweenthe Company and the Union." Yet Curtis and Schatzalso testified that Burke said that everything was negotia-ble, and Schatz testified further that Burke said that as aresult of bargaining employees could end up with more,the same, or less than what they had. While Schatzcould not recall that Burke said that wages and benefitswould remain frozen during negotiations, she recalledthat he used the word frozen in the meetings. Hall testi-fied that Burke said that their wages and benefits would"come to a halt" until the negotiating was over, and tes-tified similarly to Schatz as to Burke's use of the word"frozen." I find this testimony far less than coherent andfar less plausible than Burke's version that he told em-ployees that everything was negotiable and that wagesand benefits would remain frozen while negotiations tookplace.As for Jorgensen's statements, Hall testified that Jor-gensen told employees that they would definitely loseproduction bonuses because these were benefits Respond-ent wanted to give but did not have to give. Jorgensendenied making this statement, but her testimony as towhat she said about production bonuses was not entirelyconsistent and her testimony was defensive in tone. Re-spondent called Delores Strauss, who attended a differ-ent meeting with Jorgensen from that attended by Hall,to testify generally as to what Jorgensen said about pro-duction bonuses, and the General Counsel called no wit-ness to corroborate Hall, although, as developed oncross-examination, Schatz was present with Hall at onemeeting held by Jorgensen and testified that nothing wassaid about production bonuses at that meeting. Althoughless free from doubt, I have concluded that Hall's uncor-roborated testimony as to Jorgensen's statements aboutproduction bonuses, which closely parallels her testimo-ny about the same subject by Burke, also cannot berelied upon as accurately reflecting Burke's statements.Accordingly, I find that the following occurred of rel-evance to the allegations of the complaint at the employ-ee meetings held by Burke and Jorgensen.At Burke's meetings with employees he discussed,among other things, what would happen if the Unionwon the election and collective-bargaining negotiationsbegan, and employees asked questions. Burke told em-ployees that Respondent would have to bargain in goodfaith and that everything would be negotiable except theminimum wage which was required by law and that itwas possible that they would get more, the same, or less,than what they were presently receiving. Burke told em-ployees that production bonuses were negotiable just asthe dental package, medical and health insurance, orholidays were. Burke said that he could not say howlong negotiations would last, that two parties had tocome to an agreement, and that there were cases wherebargaining had gone on for over a year without anagreement being reached. Burke also said that benefitsand wages would be frozen during the negotiation proc-ess.58 GOUILI). INC.In the course of the meetings. employees raised ques-tions as to problems they were having. At one meetingemployees. including Hall, mentioned some productionmaterial that was causing difficulty because they thoughtit did not meet specifications. Tom Burke asked Produc-tion Manager Paul Burke to check out the problem. Atanother meeting a woman complained that some of theproduction rates were set too high which made it diffi-cult for employees to meet them; Burke said that hewould look into it. 7Burke told employees about the so-called open-doorpolicy that had been in effect, saying that his door wasalways open to employees who were free to come tohim with problems they were unable to resolve withtheir supervisors or department managers. Burke alsotold employees that, if the Unionl were to representthem, any complaint would have to be handled througha union representative. that employees would not be freeto represent themselves, and that they would have torely on a third party to represent them."At Jorgensen's meetings with employees, she describedand explained existing company benefits and told em-ployees that if the plant were organized all benefitswould be negotiated x ith the Union. Jorgensen alsomentioned the open door policy and told employees that,if the Union were elected, they would no longer havethat policy and would no longer be able to come to heror Burke with a problem but would hae to go througha middleman."2. Concluding findingsIn the light of the findings of fact above, I find allega-tions that Burke threatened to reduce wages to the mini-mum wage and that he and Jorgensen threatened loss ofproduction bonuses are not supported by' the record evi-dence. There remain for consideration Burke's statementsthat employee wages and benefits would be frozenduring the negotiation process, his responses to employeecomplaints, and his and Jorgensen's statements aboutwhat would happen to Respondent's open-door policy.As set forth above, during the employee meetingsBurke told employees that he could not say how longnegotiations would take but there were cases where bar-gaining had gone on for over a year without ani agree-ment being reached and that while negotiations tookplace wages and benefits would remain frozen. Up untilthis time, Respondent had a policy of granting merit in-' Doroth) Curtis testified. Aithhoul coinlradiction. ;as to thte comnplaintabout high production ralte I have credited her in this reptecl" In a letter to emplo ee, chotring this theme dated Novemhber 19.1979. Burke ,,,role, "Among our i1most as ic rights and freedromn as indi-viduals is Ihe right to deal directls t ith eatch other. tilhoiul an outsidegroup acting as a wall betelen us' Burke inittally testified Ihat he nmln-tioned the loss of access Io him ill resplonse to questions ahou, hot, gries-antens would he handled a ith a unlilon and told them Ihiat ii sas his ulder-standing that. under contractual grisairnce procedlures. an it omlplailllwould ha'se to be handledl by a Ilionll represertcllatitte HotiLe C.r, frolm htiscross-examination aird his raising of the thenle ill his No,:cnmber 19 letteras well as the tetim rns ifof Curtis and Stchatz. I ll tn lIhat Iurke's Slale-menis about loss of access tol him ,cre directly raised hb hirrn lld not iqualified as merely his uldcriltanding of , hitl s Ultdd happlen undr ia d ortract9 Hall testified without Conltradlclioll as 1to Jorgeniselns stalillltiltt,ah"ut the uopen-door polic, l and I hase redited her I Ihis regardcreases to deserving employees. It conducted a generalrex iew of all employees in August. but it also grantedmerit increases at any time based on recommendations ofsupervisors and department managers. Wage rates ofnewly hired employees were reviewed after 60 days ofemployment.The General Counsel contends that Burke's statementsthat wvages and benefits would be frozen during negotia-tions. especially when coupled with his statements thatthe negotiation process could take more than a year.were coercive because they threatened loss of the pres-ent benefit of eligibility for merit increases at any time.In .41lied Products Corporation, Richard Brotheri Dirision.218 NLRB 1246 (1975), modified and remanded 548 F.2d644 (6th Cir. 1977), 230 NLRB 858 (1977), enfd. 629F.2d 1167 (6th Cir. 1980). the Board held that it is a vio-lation of Section 8(a)(5) and (1) of the Act for an em-ployer to suspend unilaterally a previously establishedmerit w;age review of and/or increase program duringnegotiations with a certified union. Since Respondentwould be obliged, upon the Union's demonstration of itsmajority in the election, to maintain in effect its currentmerit review policy until negotiations resulted in anagreement upon its change or an impasse, Burke's state-ment to employees that wages would be frozen constitut-ed a threat to employees to deprive them of benefits towhich they would otherwise be entitled because theychose union representation. I find that such a threat vio-lates Section 8(a)(1) of the Act. IWith respect to employee complaints, the GeneralCounsel contends that Burke implied that the employeecomplaints would be remedied in the light of the contextin which the complaints were made and were respondedto. In one case enployees complained about materialswhich were giving them production problems. and in theother case an employee complained that she thought pro-duction rates were set too high. In the first case, Burkeasked the production manager to look into the problemand in the second case he replied that he would look intothe matter. Neither complaint appears to have beenvoiced in response to a direct request for employees toair their grievances. While it is not entirely clear if) vwhatcontext the complaints \were made, it appears that inBurke's meetings with employees he asked generally forquestions and did not specifically ask employees to voicetheir complaints. I find this case distinguishable fromTendico. Inc., etc.. 232 NLRB 735. 748 (1977), and lHavaChemical. Inc., 235 NLRB 903, 907-908 (1978), and thatthere was no implied promise of benefit to employees byRespondent in relation to these employee complaints.Moreover, whatever the implications of Burke's instruc-tions to the production manager, Respondent could notbe expected to ignore employee complaints about pro-duction problems however they come to Respondent'sattention, particularly where there is no indication thatthe problem had been previously brought to manage-ment's attention and left unremedied I find that Re-spondent did not violate Section 8(a)(1) of the Act by so-'"Sc. alsko I rot" , lIt uS 5J/-1 ( I ""Ila 'I un, 2 17 si Rif -II li' ,,i/, no lhpltimi u ( irtruuur, ao.i,,rr li, 'it04'I t RtB It 1 7 'tn59 DECISIONS Or NATIONAL LABOR RELATIONS BOARDliciting grievances or by impliedly promising to remedythem.Finally, with respect to the discussion of the opendoor policy, the General Counsel contends that Burke'sstatements constituted a threat of loss of present benefits.Respondent contends that Burke's remarks were not athreat because he merely reiterated present policy andconveyed his understanding of how grievances are han-dled under most collective-bargaining agreements.As the Board has held, "selection by employees of aunion does not preclude employees, as individuals, fromgoing to their employer with their problems or griev-ances." " When an employer tells employees that a con-sequence of unionization will be to force their employerto close the previously open door, lacking any founda-tion in law such statements constitute threats on the partof the employer to curtail existing employee rights andto discontinue employee benefits as a consequence of em-ployees' choice to be represented by a union.The argument that Burke in this case made no suchthreat because he only conveyed his understanding ofhow grievances are handled under most collective-bar-gaining agreements is not persuasive. Burke was not en-gaged in a theoretical discussion of how collective bar-gaining works. As Burke testified on cross-examination,he told employees they would not be free to representthemselves and would have to rely on a third party torepresent them. That depiction of this consequence ofrepresentation was an affirmative part of Respondent'scampaign as appears from Burke's November 19 letterand Jorgensen's parallel statements in her meetings withemployees. Thus, in his letter Burke depicted the Unionas a "wall" which would come between him and the em-ployees, interfering with their "most basic rights andfreedoms as individuals." Similarly, when Jorgensen ad-dressed employees, she told them that, if the Union wereelected, they would lose their freedom to go directly tomanagement with problems.I find that, by Burke's and Jorgensen's statementsabout the open-door policy, Respondent threatened em-ployees with the loss of a present condition of their em-ployment in violation of Section 8(a)(1) of the Act.C. .4lleged Violations Attributed to Jon CoutantAccording to employee Brenda Cannatelli in July 1979her supervisor, Jon Coutant, told her that she had beenidentified in the office as one who handed out pamphletsfor the Union. She testified that she told Coutant thatshe had done nothing of the sort and that she had onlyreceived the same letter from the Union which at least ahundred other employees had received.Cannatelli also testified that, on a night in October, anumber of the employees on her line were talking whileat work about statements Director of Operations Burkehad made at a group meeting. When Coutant came by,they asked him about them, and according to Cannatelli,Coutant replied, "Just watch your step girls, don't getyourself in any trouble by talking on the line." Coutantdenied that either incident occurred and testified that'I Colonyj P'rirnig and L ahelin. Inc. 249 N.RH 223. 224 /198XO)employees were allowed to talk while they were work-ing.The allegations based on these incidents were added tothe complaint by amendment at the hearing upon a rep-resentation by counsel for the General Counsel that theseincidents did not come to counsel's attention until theweek before the hearing. Cannatelli gave no writtenstatement during the investigation of the case. Whetheror not these amendments were barred by Section 10(b)of the Act, as Respondent contends, it is apparent thatCannatelli did not come forward with her version ofthese incidents until more than 6 months after the latterof them occurred, even though she was in attendance onMarch 17 at the time the initial complaint was scheduledfor hearing. The passage of time and the absence of anoccasion for Cannatelli to memorialize or focus on herrecollection of these incidents until May 1980, while nota per se cause for discrediting her, certainly raises ques-tions as to the accuracy of her recollection of Coutant'sstatements. At the same time, Coutant had no occasionto focus on these incidents until considerable time hadpassed and after he had many other conversations withemployees. Although the second of the incidents de-scribed by Cannatelli involved several other employees,no witness was called to corroborate Cannatelli. In thesecircumstances, I conclude that Cannatelli's recollectionmay not be relied on to establish the misconduct attribut-ed by her to Coutant and I will recommend that theseallegations of the amended complaint be dismissed.In February 1980 at a meeting of employees in his de-partment, Coutant explained to them how merit increaseswere awarded and said that he would recommend em-ployees for them if their records warranted it. After themeeting, Cannatelli asked Coutant about a merit raise forherself, and he told her that he would recommend an in-crease for her because he thought her production quali-fied her for it. According to Cannatelli, Coutant told herthat she would hear by March 10 whether she receivedit.On March 17, 1980, Cannatelli was present at the timeand place for the hearing on the initial complaint in thiscase. Company officials, Tom and Paul Burke, saw herthere. On the next day, when Paul Burke handed out Re-spondent's notices about the settlement agreement tonight-shift employees, he bypassed Cannatelli and oneother employee who was seated with her at a cafeteriatable. Later Cannatelli asked Coutant if she was an em-ployee and if she was entitled to get the notice. Coutantsaid that she \was and took a copy out of his pocket forher to read.Later that evening, Cannatelli spoke to Coutant again,telling him that she did not think that bypassing her andher fellow enployee was right. Cannatelli then said she-would like to speak to him about her merit raise. Ac-cording to Cannatelli, Coutant replied, "You can forgetabout your merit raise." She testified that she asked why,and he started to laugh. She asked if it had anything todo with the Union, and he replied that it did. Accordingto her, he added, "You're not going to get a merit raise."She told him that he had told her that the Union wouidhave nothing to do with it, and he said, "It shouldn't60 GOULD, INChave had but ... everything is being blamed on theUnion." Cannatelli had last received a merit raise in theprevious February. According to Coutant, when Canna-telli asked where her merit raise was, he replied that asfar as he knew it was still on his boss' desk. He testifiedthat he said nothing to her about the Union in that con-versation.With respect to these conversations, the circumstancesand the conclusions differ. Here the testinony came only6 weeks after the critical events. There is no questionthat Coutant had recommended a merit increase for Can-natelli before the March 17 scheduled hearing date, thatafter Cannatelli appeared for the purpose of observingthe hearing she was bypassed by Burke in the distribu-tion of notices, and that she had a further conversationwith Coutant about the increase. As to this conversation,none of the reasons for doubting the accuracy of Canna-telli's recollection which related to her other testimonyapply. As between Cannatelli and Coutant, Cannatelliwas more complete in her description of their conversa-tion, and Coutant's initial recollection was shown oncross-examination to be less than complete. Coutant's tes-timony that he told Cannatelli that he did not think shewas supposed to get a notice on March 18 also supportsher uncontradicted description of the manner in whichshe was bypassed, and his explanation that he did notthink there were enough copies for all night-shift em-ployees does not explain why she was singled out orwhy copies were available in the personnel office. I haveconcluded that Cannatelli's version of her conversationswith Coutant in February and March 1980 is to be cred-ited.I find that by March 17 Cannatelli had been identifiedas a union supporter. I find further that by Coutant'sstatements that Cannatelli had been denied a merit in-crease because of the Union, Coutant violated Section8(a)(1) of the Act.'2D. The INo-Solicitation RuleRespondent's employee handbook, which has been ineffect for approximately 3-1/2 years, contains the follow-ing: solicitation/distribution rule:EMPLOYEES OF THE COMPANYEmployees may not solicit for any purposeduring working time. Employees may not distributeliterature for any purpose during working time or inworking areas."Working time" includes the working time ofboth the employee doing the solicitation or distribu-tion and the employee to whom it is directed.NON-EMPLOYEESPersons not employed by the company may notsolicit or distribute literature on company propertyfor any purpose at any time.In addition, Respondent posted a notice on the employeebulletin boards throughout the plant in January 1979,32 See Brown d Connolly Inc., 237 NLRB 271, 278 (1978), enfd 593F.2d 1373 1st Cir 1979)which remained posted until removed in December 1979.That notice was as follows:NO SOLICITATION PLEASE!PLEASE BE REMINDED THAT IT IS CON-TRARY TO THE POLICY OF GOULD FORAN EMPLOYEE TO CONDUCT ANY TYPEOF SOLICITATION WITHIN THE PHYSICALLOCATION OF OUR PLANT, OR ON COMPA-NY TIME.THE RESTRICTIONS UNDER THISPOLICY PROHIBIT THE SALE OF RAFFLETICKETS, CHANCES, ATHLETIC POOLS, ORANY TYPE OF PERSONAL BUSINESSTRANSACTIONS WHICH ARE NOT AU-THORIZED BY THE MANAGEMENT OFGOULD. IF YOU HAVE ANY QUESTIONSREGARDING THIS RULE, MAKE CERTAINTHAT YOU CHECK WITH YOUR SUPERVI-SOR.YOUR COOPERATION IS APPRECIATED.PERSONNEL DEPARTMENTOn February 25, 1980, Respondent posted still anothernotice to all employees as follows: (That notice is stillposted within the plant.)NOTICE TO ALL EMPLOYEESIn view of the continuing delay in the holding ofthe union election, we would like to take this op-portunity to re-state our NVo Solicitation and No Dis-tribution Rule. As you know, this rule is publishedon Page 15 of the Employee Handbook, which hasbeen provided to all employees.This rule covers all forms of solicitation and dis-tribution by employees while on Company prem-ises. The rule is as follows:NO SOLICITATION/NO DISTRIBUTIONEMPLOYEES OF THE COMPANYEmployees may not solicit for any purposeduring working time. Employees may not distributeliterature for any purpose during working time or inworking area."Working Time" includes the working time ofboth the employee doing the solicitation or distribu-tion and the employee to whom it is directed.NON-EMPLOYEESPersons not employed by the company may notsolicit or distribute literature on company propertyfor any purpose at any time.The General Counsel contends that the notice postedin January 1979 which remained posted until around thetime an election was scheduled to be held violates theAct because it banned all solicitation by employeeswithin the plant. The General Counsel does not contendthat the rule contained in the handbook or the notice61 ID)ECISI()NS ()F NAI()ONA. L.AB()OR REIATIONS B()ARI)posted on February 25, 1980, violated the Act. Respond-ent contends that the January 1979 notice was supple-mentary to the handbook rule and that it applied only tocommercial solicitation and not union solicitation.There is no evidence as to the circumstances surround-ing the posting of the January 1979 notice. Respondentargues that the limited application of that notice is appar-ent on its face from the use of the term "personal busi-ness transactions" and the examples of prohibited activi-ties. I do not agree. The notice uses the same term as thehandbook in describing what is proscribed: namely, so-licitations. It makes no reference to the handbook and noeffort to distinguish between the handbook rule and thenotice rule. Nowhere is it suggested in the notice thatRespondent has two policies with respect to two differ-ent kinds of solicitations. Respondent contends that itsenforcement of the rule only as to union solicitationduring working time shows that the handbook rule wasintended to continue to govern union solicitation. How-ever, it appears that Respondent was even more lax withrespect to enforcement of the posted rule as to personalsolicitations unrelated to union activities than in its en-forcement relating to union solicitation. Moreover, disci-plinary warnings issued to employees Barbara Symolonand Dorothy Curtis refer to the no-solicitation policyposted on the bulletin board as the basis for their disci-pline for union solicitation during working time. I findthat the bulletin board notice applied to all in-plant so-licitation but, in any event, the posted rule was at thevery least ambiguous, and the ambiguity must be con-strued against Respondent.13 I find that by maintainingin effect the posted rule banning all solicitation in theplant during the 6-month period before the charge wasfiled, Respondent violated Section 8(a)(l) of the Act.14E. Paul Burke's Alleged Restriction on Talking Aboutthe UnionAccording to employee Dorothy Curtis, in October1979 while working she talked with another employeefor about half an hour about her reason for supportingthe Union. She testified that the next morning there wasan employee meeting in the cafeteria, at which PaulBurke said that some people had complained about beingharassed about the Union and that, if it did not stop,"harsh measures" would be taken. According to Curtis,Thomas Burke was also present at the cafeteria meeting.Paul Burke testified that he called a meeting in theplant cafeteria in October of the employees in Curtis' de-partment because of production problems. According tohim, the subject of the Union did not arise during the' l Mallory Batter), Comparny. etc., 23q1 NLRB 204 (1978)" 4 Eiex Inte rnatio nal. Inc., 211 NLRB 749 (1978) Although Respond-ent removed the offending notice in December 1979, and posted a newsnotice in February 1980 reminding employees of the valid handbook rule,the offending rule remained posted and ostensibly effective during theentire period from [he start of the union campaign until around the timethe election was to have taken place. it was posted at the time employeeswere disciplined for solicitation and was specifically referred to in theirdisciplinary warnings, When it was removed. Respondent gave no reasonand did nothing to neutralize its effect. I find in these circumstances thatthe removal of the offending notice and the posting of the Februarynotice did not effectively remedy the violation or render moot the rele-vant allegations of the complaintmeeting, but he did talk about harassment of employeeswith specific reference to an employee who had emo-tional problems. Jorgensen corroborated Paul Burke, andboth testified that Thomas Burke was not present at thismeeting.In the absence of corroboration, I am not persuadedthat Curtis' testimony accurately reflects what PaulBurke said at this meeting. Possibly, sensitized by herown conversations at work the previous day and the re-luctance of the target of her conversation, she read intoBurke's comments about harassment a reference to her-self. But whatever Burke said, I credit his testimony thathe made no mention of the Union at this meeting. Ac-cordingly, I shall recommend that the allegation of thecomplaint based on this incident be dismissed.F. Enforcement of the No-Solicitation RuleOn October 1, 1979, Supervisor Al Bailey gave em-ployee Barbara Symolon a written reprimand and warn-ing. By its terms the purpose of Bailey's discussion of thewarning with Symolon was, "To advise Barbara of ourno-solicitation policy which is posted on bulletinboards." The summary of discussion states: "This warn-ing is to document that Barbara has been reported byfellow employees for soliciting during working hours." Itfurther states, "If solicitation continues, further disciplin-ary action may be necessary."On October 3, 1979, Bailey gave Dorothy Curtis awritten reprimand and warning identical except as tonames. In October or November, Bailey verbally warnedemployee Marsha Woodtke against soliciting. No otheremployees have been disciplined for solicitation.There is no testimony as to the circumstances leadingto Symolon's warning, but Curtis and Woodtke testifiedwithout contradiction as to the circumstances of theirwarnings. Curtis was warned after she had talked forabout half an hour with a fellow employee about her rea-sons for supporting the Union while both were working.Curtis had started the conversation by asking the em-ployee what she thought of the Union, and continued totalk to her after the employee replied that she did notwant to get mixed up in it. When Bailey gave Curtis thewarning on October 3, he told her that he did not wantto give it to her but that he had to and that she shouldknow better than to do what she had done. She repliedthat she knew better. Bailey told her that she was beingwarned for soliciting.In September or October Woodtke had a 10- or 15-minute conversation with another employee in her de-partment while they were working on their line. Duringthe conversation one of them brought up the subject ofthe Union and Woodtke told the other employee that heshould consider getting into a union shop. When he saidthat he was not interested, she continued the conversa-tion stating what she considered to be the advantages ofunion shops. When he said that he was not interested,she urged him to attend a union meeting and decide forhimself.Later the same day, Bailey called her into the cafeteriawhere he told her that he had several complaints andwas warning her for solicitation: he wanted her to stop.02 GOUIt. 1), INC.She asked what he meant, and he said that she knew.She asked if he meant the Union and how she could so-licit for the Union when she did not know if she was forit or against it. She then asked to face her accusers, butBailey said that would not be fair to them, and she saidthat he was not being fair to her. She then named theemployee to whom she talked and said that she had beentalking to him about the Union that morning. Bailey saidthat he was not her accuser. She then said they had alltalked about the Union hut that no one said whetherthey were for or against it, and she suggested that Baileybring everyone into the cafeteria because they had allbeen talking about it. At the end of the conversationBailey told Woodtke that he believed her. She asked ifthere would be a written warning and what would comeof it, but Bailey gave no answer.While the record does not establish the circumstancessurrounding Symolon's warning, the warning itself isidentical in form to that given Curtis, and Curtis' andWoodtke's warnings followed on-the-job conversationsabout unions. As these were the only warnings given byRespondent for solicitation, it is reasonable to infer thatall three were based on alleged union solicitation.The General Coumsel contends that disciplinary warn-ings were violative because they were based on theposted overly broad no-solicitation rule. Respondentcontends that the reference to the posted rule was aharmless error and that the warnings for solicitationduring working time were based on and supported bythe valid handbook rule under which they were lawful.The General Counsel contends in the alternative that.even if based on the facially valid handbook rule, the dis-cipline was unlawful because the rule was disparately en-forced rendering it invalid.As set forth above, I am not persuaded that there weretwo distinct no-solicitation rules applying to different sit-uations. Rather than harmless error, Bailey's reference tothe posted rule in his warning supports the conclusionthat both no-solicitation rules applied to solicitations gen-erally and certainly that the posted rule was construedby Bailey as applicable to union solicitation. I thus con-clude that the disciplinary actions were based on theoverly broad posted rule and that they violated Section8(a)(1) of the Act. 5In addition, there is evidence to support the GeneralCounsel's alternative theory. Collections were frequentlytaken on company time for Christmas presents, for theUnited Fund, for supervisors, and for gifts on special oc-casions such as marriages, illnesses, or resignations. Yet,disciplinary warnings were given only for union solicita-tion. Such disparate enforcement of a valid rule is unlaw-ful.i6I find that the disciplinary warnings to Symolon,Curtis, and Woodtke violated Section 8(a)(1) of the Act.G. The Christmas Part,On Sunday, December 9, 1979. Respondent held achildren's Christmas party and family open house, whichall employees were invited to attend with their childrenand grandchildren. No admission Ce was charged. At1" 4. 11 d S. .F Memoriual fospitalV. Inc, 214 NLRH 413 (1978)16 Capitol Record, Inc. 23311 NI. R 1041. 1044 4 ( 977)the party and open house. refreshments were providedand presents, costing approximately $4.75 apiece, weregiven to all children. The party was held in the plantcafeteria, and the open house consisted of self-conductedtours of the plant. No speeches were made by any man-agement official or employee, and no literature wasposted in the plant regarding the union campaign or theelection scheduled to be held on the following Thursday.Insofar as appears, Respondent made no reference to theparty in any election campaign material or in connectionwith the Union until January 2. 1980, when Respondentdistributed a letter to employees upon their return fromChristmas and New Year's holidays.In the letter Respondent set forth its position with re-spect to the election. which had not taken place becauseof charges filed by the Union, and expressed its desire tohave the election take place quickly. In the next to thelast paragraph it stated: "I have enclosed with this lettera flyer which I hope you and your family will read care-fully. Although no company is perfect, I believe that wehave made substantial improvements and gains in 1979,and look forward to the possibilities for 1980. However,w ith the many grave dangers and threats presented bythe C.NW.A.. the future for 1980 is, at best, very uncer-tain." To this letter was attached a flyer containing thefollow ing:HAPPY N E W YEAR???1 979CONSISTENT WAGE INCREASESJO SECURITYEXCELLENT FRINGE BENEFITS (IN-CLUDING DENTAL)GOOD WORKING CONDITIONSFAIR TREATMENTPRODUCTIVITY BONUSINDIVIDUAL RIGHTS AND FREEDOMSCHRISTMAS PARTY AND SUMMERPICNIC1980 WITH C.W.A. ????BARGAININGINITIATION FEESSPECIAL PRIVILEGES FOR UNION"PETS"UNION SHOP AND DUES CHECK-OFFMONTHLY DUESUNION BOSSESFINESASSESSMENTSSTRIKESNO DUESNO STRIKESNO UNION RULES-VOTE-NO UNIONBefore December 1979, there had never been a chil-dren's Christmas party or an open house held at theplant.When Margaret Jorgensen started to work for Re-spondent as plant personnel manager in November 1978,h63l I)ECISIONS ()F NATI()ONAl. LABOR REI.ATI()NS BOARDshe proposed implementation of a number of socialevents at the plant, including a family type Christmasparty in 1978. Director of Operations Thomas Burke toldher that plans had already been made for all annualChristmas dinner dance and that it was too late to plansuch a party for that year but that they could thinkabout it for the next year.In the spring of 1979., Jorgensen again proposed anumber of social events, including a family Christmasparty similar to one that her previous employer had held.Burke indicated that he liked the proposal but gave herno definite response and said that they could consider it.On September 1, 1979, Respondent's headquartersissued the following corporate policy memo:OPEN HOUSE PLANNING AND IMPLEMEN-TATIONPUR POSETo provide an opportunity for employees, theirfamilies, and community representatives to visitGould facilities, annually, in order to learn, first-hand, current facts about the Company, its person-nel, and the respective operation.POLICYAll Gould units, including corporate and divisionheadquarters, laboratories, sales offices, and manu-facturing facilities, will hold an open house at leastonce a year. Where appropriate, units should com-bine their open houses (i.e., consolidated sales of-fices).PROCEDURESPlanning and inplementation of the open housewill be the responsibility of the head of the oper-ation.A report of the present year's open house, includ-ing attendance, special activities conducted, repre-sentation of community and government leaders andother dignitaries, an overall evaluation of the event,and the date of the next open house must be submit-ted to the Vice President, Human Resources, nolater than December Ist of each year.While each open house will differ, there are cer-tain guidelines which should be followed in order topresent a positive, lasting image for the visitors. Theattached checklist will provide the best means of as-suring a well-managed and successful open houseand should be utilized in conjunction with the time-table provided.The attached checklist contained, among other things, asuggested guest list which included employees and fami-lies, customers, civic and government leaders, sharehold-ers, educators, clergymen, suppliers, manufacturers, deal-ers, competitors, retired employees, youth groups, pro-fessional societies, and special guests suggested by execu-tives. The checklist also indicated that, in setting the dateand time, the open house could be tied in with the Com-pany's anniversary or special events and that other localevents should be checked to avoid conflict.Thomas Burke testified that he decided to combine theopen house required by corporate policy with a chil-dren's Christmas party in 1979 because the party recom-mended by Jorgensen would fit in nicely to draw peopleto the open house. Burke testified that he made the finaldecision to hold the children's Christmas party in lateOctober or early November, but did not recall the date.According to Jorgensen, the decision was made in Octo-ber. Burke testified that the December 9 date was select-ed for the party because they wanted the party as closeto Christmas as possible without interfering with familyplans of employees over the Christmas holiday weekendor other things that had been scheduled. He testified thatthe weekend before Christmas was ruled out because theplant was to be closed on Christmas day and the preced-ing day and that the annual dinner dance for employeesand spouses had already been scheduled for December15, so that the weekend of December 8 and 9 was left asthe closest available weekend to Christmas. Sunday, De-cember 9, was chosen to avoid interfering with otherfamily activities, such as shopping or work.According to Burke, at the time that the date waspicked for the children's Christmas party and open househe did not know when the election would be held. Hetestified that, after the representation petition was filedon October 15, he discussed with company officials thepreferred date for an election and that, before a represen-tation hearing scheduled for November 7, they hadtalked about a December election date. Burke also testi-fied that shortly before November 7 the Union was toldthat Respondent would consent to an election if the par-ties could agree on a December date. He was awarethrough counsel that the Union had been insisting on anelection date in November or early December.Jorgensen was put in charge of organizing and prepar-ing for the party, and she put together a committee ofemployee volunteers to plan the party, decorate theplant, purchase gifts for the children, arrange for refresh-ments, provide entertainment, and make displays to dem-onstrate the nature of the work done in the plant. WhileJorgensen testified that employees were not paid for thetime they spent preparing for the party and open house,her testimony was contradicted by a stipulation that 89hours of paid overtime were worked on the day beforethe party in cleaning the plant in preparation for theparty and open house.Employees were invited to attend and to bring withthem their children, spouses, escorts, and in some cases,grandchildren, nieces, and nephews. '7 With one excep-tion, no invitations were extended to corporate officials,government officials, community leaders, or other non-employees. I 8The total expense for the Christmas party was approxi-mately $4,400, of which slightly more than half was fortoys given to the children who attended the Christmasparty. The cost of the refreshments for the party wasslightly under $1,000, and the rest went for decorations,supplies, and entertainment. Respondent paid the entire'' lhe onli s rritenll rlol ice of Ihe party was dlstrihultd to emplo yeeshetrlen Noeemher 23 awnd 26"' An invHiiatilon l as extlended tio a tBoard agent whAho did not attend64 GOULD. INC.cost. Respondent did not submit a notice or report of theopen house to corporate headquarters as required by theSeptember memo on open house planning and implemen-tation, even after receiving a followup memo on January8, 1980, reminding managers that headquarters wanted aschedule of events submitted no later than December 1each year.Respondent has sponsored other social events for itsemployees in the past. There have been annual Christmasand spring dinner dances for employees and spouses witha portion of the cost borne by the employees. In 1979there was a Christmas dinner dance, but none was heldin the spring. Respondent also sponsored picnics atwhich employees paid the cost for their families. UsuallyRespondent bore more than half the cost of these events.After Jorgensen became manager, at her recommenda-tion Respondent also instituted other social events andactivities for employees at its expense, including serviceawards luncheons, retirement gifts and celebrations,graduation parties for those completing high school equi-valency programs, staff Christmas luncheons, and freecoffee and doughnuts for a perfect safety record.The General Counsel contends that the Christmasparty constituted a benefit to employees which was cal-culated to interfere with their rights. Respondent con-tends that the party was a preelection social event whichdoes not violate the Act and that the Christmas partywas, in the light of Respondent's past sponsorship ofsocial events, not a grant of benefits to employees.The Board has held that campaign parties are legiti-mate campaign devices, absent special circumstances.'9Although in one case, Fashion Fair, supra, the Boardnoted that no mention was made of the union at theparty, it is clear that campaign parties are sanctioned notas a permissible grant of benefits but as a normal incidentof electioneering not likely to be viewed as a harbingerof future benefits.Respondent cites Fashion Fair as supporting its posi-tion. However, Respondent does not claim that itsChristmas party and open house were incidents of elec-tioneering but rather that they were independent of theelection. It therefore follows that the Christmas partyand open house must be considered from the vantagepoint of general principles applicable to grants of benefitsto employees during election campaigns. Despite Re-spondent's contention that corporate open-house policywas a reason for the party, many of the objectives ofthat policy were ignored, and only employees were invit-ed to the party and open house. One cannot avoid theconclusion that the open-house policy served as a ration-alization rather than as a reason for the Christmas party,and that Respondent's principal purpose was to providea Christmas party for the employees and their families.Whatever conclusion might have been drawn if theChristmas party had been held as described and then for-gotten, Respondent itself chose to treat the party as abenefit in its New Year's greeting to employees. In its19 The Zeller Corptration, 115 NL RB 762 11956); Lltyvd .4 Irv RsfingCompany, 123 NLRB 86 (1459)1; Fachion Iarr. Inc., etc. 157 NLRBH 1645(1966), enfd a, modified 399 F 2d 764 (6th Cir 19681: 4gawain IiodMart. Inc.. et al d/h/a Ih, I-td Mlart 158 NL RH 1294 n19( ). enfd l38tF 2d 192 (It (lr 19h7)January 2 letter it referred to "substantial improvementsand gains in 1979 and the uncertain future in 1980." Inthe attached leaflet among the eight items listed for 1979was "Christmas Party and Summer Picnic" contrastedwith incidents of union representation shown under"1980 with C.W.A. ????" The plain inference to bedrawn by employees was that the Christmas party was abenefit granted in 1979 which would be continued with-out the Union, but the future of which would be uncer-tain with the Union. I find that the Christmas party wasa grant of a benefit to employees.I find further that the Christmas party was not a per-missible grant of benefit. Although Respondent contendsthat the Christmas party represented only a minor vari-ation from Respondent's past social programs,20therehad never been such a Christmas party before. It was nota substitute for the Christmas dinner dance, for whichthere was precedent, but was in addition to it. TheChristmas party was the first social event unrelated toretirement or to other employee achievements for whichRespondent paid the cost in full. While Respondent con-tends that the party was unrelated to the election andwas the product of Jorgensen's precampaign recommen-dation, plus the corporate open-house policy, Respond-ent clearly was not blind to the relation between thetiming of the party and the election, and Respondentdrew upon the party in seeking to induce employees toreject union representation. Whether the decision to holdthe party was made before or after the date of the elec-tion was fixed, clearly it was not made until after Re-spondent knew that there would be an election, and itsposition as to the timing of an election insured that theparty and the election would not be far apart. I find thatby holding the Christmas party and open house Re-spondent violated Section 8(a)(1) of the Act.2'H. The Alleged Threat by Supervisor TerwillegarIn early January 1980, Alice Chandler was transferredfrom one department to another in the plant. At the timeof her transfer, her new supervisor, Glen Terwillegar,spoke to her at his desk. Terwillegar told her what therules were and what was expected of her in his depart-ment. According to Chandler, he also told her that, ifthe Union were in the plant at that time, she probablywould have been laid off and that they would not havetransferred her.22Chandler testified that no one else waspresent at the time of the conversation and that she wastrained in her new department by "a little blonde girl,Kathy."Terwillegar, who was no longer employed by Re-spondent at the time of the hearing, did not testify norwas he shown to be unavailable. However, employeeCandace Longo, who did not match Chandler's descrip-tion of Kathy, testified that, as employees were trans-ferred into the department, Terwillegar called on her totrain them and that she was present when Terwillegar': Sic Il',ltrri Samrphl. Bxt, and Printing (C.. Incl. 201) NIRBH 184(1974)2 ]iutiOv lr Ilousc Indulric,. Inc. 233 NIRHt 164 1170 1977)22 Chandler lerstfiedi that She aS unsure 'hether Tcrv illegar ured thesord "prohlh"'65 DECISIONS O()F NATIONAL I.ABOR RELATIONS BOARDtalked to Chandler about her transfer. According toLongo, Terwillegar explained to Chandler what her jobwould be, that Longo would be training her, and whatthe basic rules and regulations were. Longo's testimonyincludes the following sequence of questions and an-swers:Q. Did Alice Chandler say anything during thismeeting?A. No.Q. Did she say anything at all about the transfer?A. She asked why she was being transferred.Q. What did Mr. Terwillegar say?A. He told her that she was being transferred be-cause Rundel was slow, and not because of theUnion.Q. Did she raise the question of the Union, or didhe'?A. I don't remember.Longo testified that she did not hear the subject of theUnion discussed in any other way or context in this con-versation.While Longo contradicted Chandler as to who trainedher and to her claim that her conversation with Terwil-legar was private, the quoted testimony corroboratesChandler that the Union was mentioned. While shecould not recall who raised the question of the Union,there was no reason why Terwillegar would have takenpains to point out that Chandler was not being trans-ferred because of the Union unless something was saidabout it. I conclude that Longo's recollection of this con-versation was neither complete nor accurate and I havecredited Chandler. I find that at the time of her transferTerwillegar told Chandler that, if the Union were in theplant at the time, Respondent probably would have laidher off and would not have transferred her, implicitlythreatening that Respondent would make less of an effortto preserve employment for employees when work wasslack if they were represented by a union, thereby violat-ing Section 8(a)(1) of the Act.2:IV. 1 Hi RIL:MtI)YHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As it has been found that Respondent's March 18,1980, notices undermined the effectiveness of the Board'sprocess and warranted setting aside the March settlementagreement, I shall recommend that the Order include aprovision designed to neutralize the impact of the March18 notices.24Upon the basis of the above findings of fact and theentire record in this case, I make the following:: lIhe Buncher Company,. 22q Ni.RB 217 (1977):4 Ihc Brear/lh , C'ompany. 163 N.RBU h37 (1967): .,rrow .Specriari , Int .177 N RB 306, enfrl 437 1; 2d 522 (Sth Cir)CONCL USIONS OF LAW1. Gould, Inc., is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Communications Workers of America, AFL-CIO, isa labor organization within the meaning of Section 2(5)of the Act.3. By threatening employees with loss of access to Re-spondent's officials to discuss complaints and grievances,by telling an employee that she had been denied a meritincrease because of the Union, by maintaining and en-forcing a rule prohihiting solicitation by employees atany time on company property, by promising and spon-soring a children's Christmas party with gifts, and bythreatening employees with layoff in order to discouragethem from engaging in union and protected concertedactivities, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw. and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER25The Respondent, Gould, Inc., Plantsville, Connecticut,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Promising and sponsoring a children's Christmasparty, with gifts, in order to discourage its employeesfrom selecting Communications Workers of America,AFL-CIO, or any other labor organization, as their col-lective-bargaininlg representative.(b) Maintaining any rule prohibiting solicitation by em-ployees at any time on company property.(c) Issuing warnings to its employees for violating anyrule prohibiting solicitation on company property, inorder to discourage its employees from selecting Com-munications Workers of America, AFL-CIO, or anyother labor organization, as their collective-bargainingrepresentative.(d) Threatening employees with loss of access to Re-spondent's officials to discuss complaints and grievancesin order to discourage employees from selecting Commu-nications Workers of America, AFL-CIO, or any otherlabor organization, as their collective-bargaining repre-sentative.(e) Threatening employees with layoff if they selectCommunications Workers of America, AFL-CIO, orany other labor organization, as their collective-bargain-ing representative.(f) Posting and/or circulating any notices to employeeswhich modify, alter, or detract from notices posted pur-suant to orders or agreements with the National LaborRelations Board.:' Inl the cvenllt rli cxc ptiofns arc filed as provided by Sec 102 46 oftile Rules and Regulations of the National l.abor Relallons Board, thefindings, conclusiorns. and recommenlded Order herein shall, as providedil Sec 1)2 48 oif Ihe Rules and Regulations, be adopted hy the Board andheccme its filldings, conlclusions. and ()rder, and all o(hjections thert,1osh;lil he delcnicl s: liced for all purpos,c66 GOULD, INC.(g) Telling employees that they have been deniedmerit increases because of a union in order to discourageemployees from selecting Communications Workers ofAmerica, AFL-CIO, or any other labor organization, astheir collective-bargaining representative.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Rescind the warnings issued to Dorothy Curtis,Marsha Woodtke, and Barbara Symolon issued under arule which prohibited solicitation by employees on com-pany property, and notify those employees of that action.(b) Rescind any rules prohibiting solicitation by em-ployees on company property.(c) Notify its employees. in writing, that it has rescind-ed the notices which it distributed to employees onMarch 18, 1980.67(d) Post at its Plantsville, Connecticut, facility copiesof the attached notice marked "Appendix."26Copies ofsaid notice, on forms provided by the Officer-in-Chargefor Subregion 39, after being duly signed by Respond-ent's representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Officer-in-Charge for Subregion 39, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Zh It the erent that this Order is enfiorced by a Judgment of a UnitedSl;tlte Court of Appealk, the word, in the notice reading "Poited byOrder of the Nllional L abor Relations Board" shall read "Posled Pursu-ant to a Judgment of the United State, Court of Appeals Enforcing anOrder of Ihe National Labor Relations oard"